DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered.
Claim Objections
3.	Claim 31 is objected to for the following:  on line 1 it appears that ‘one optical fiber’ should read -one photonic crystal fiber- and on line 3 it appears that ‘one optical fiber’ should read -one photonic crystal fiber-.  Corrections are required.
4.	Claim 32 is objected to for the following:  on line 1 it appears that ‘one optical fiber’ should read -one photonic crystal fiber- and on line 3 it appears that ‘optical fiber’ should read    -photonic crystal fiber-.  Corrections are required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 16-20, 24-26, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the pattern of emitted radiation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 17-20, 24, 25, and 31 are rejected by virtue of their dependency from claim 16.
Claim 26 recites the limitation "the pattern of emitted radiation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 32 is rejected by virtue of its dependency from claim 26.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (2014/0240951)-previously cited in view of  Bringoltz et al. (9,739,702)-previously cited and De Groot (2008/0049233)-previously cited and  Den Boef et al. (9,081,302)-previously cited and Saini et al. (2007/0181915)-previously cited further in view of Chan et al. (2010/0195075)-previously cited.
	As for claim 27, Brady in systems for providing illumination in optical metrology discloses/suggest an optical fiber for emitting a pattern from its tip, the fiber comprising: a filter formed of a radiation absorbing material at the tip of the fiber, wherein the filter is configured to apodize the pattern of emitted radiation (paragraph 0090).  Brady does not explicitly state that the fiber is a photonic crystal fiber.  However, he does mention a supercontinuum light source (paragraph 0065:  last 6 lines of paragraph).  Nevertheless, Bringoltz et al. in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66) wherein there is an apodizer downstream (col. 16, lines 1-3).  And De Groot in a multiple-angle multiple-wavelength interferometer using high NA imaging and spectral analysis teaches that photonic crystal fiber are supercontinuum sources (paragraph 0116).  And Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic processing cell teaches supercontinuum sources comprise photonic crystal fibers (col. 11, lines 40-50).  And Saini in a partial confinement crystal waveguide teaches that photonic crystal waveguides with apodization filters provide axial directionality propagation of the optical signal with near complete transmission (abstract; paragraphs 0044, 0046, 0047).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fiber be a photonic crystal fiber to provide a supercontinuum light source and to at least try to have the optical fiber be a photonic crystal fiber with apodization to provide illumination for inspection to a surface under investigation as in optical scatterometry and be photonic crystal fiber with apodization to provide axial directional propagation of the light signal with near complete transmission from the light source to the surface under investigation. 
	As for the filter formed of a radiation absorbing material of varying thicknesses, Brady does not explicitly state this.  He does mention the use of a variable transmission coating or another apodizing layer (paragraph 0090: lines 3-6).  Nevertheless, Chan in a projection objective having mirror elements with reflective coatings teaches that apodization filter elements having spatially varying distribution of transmission due to an absorbing layer having geometrical thickness variation (paragraph 0027).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the variable transmission coating be an absorbing layer having geometrical thickness variation to provide apodization.
As for claim 29, Brady in systems for providing illumination in optical metrology discloses/suggest a metrology apparatus (abstract; paragraph 0025) comprising  an optical fiber configured to emit a pattern from its tip the fiber comprising: a filter formed of a radiation absorbing material at the tip of the fiber, wherein the filter is configured to apodize the pattern of emitted radiation (paragraph 0090).  Brady does not explicitly state that the fiber is a photonic crystal fiber.  However, he does mention a supercontinuum light source (paragraph 0065:  last 6 lines of paragraph).  Nevertheless, Bringoltz et al. in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66) wherein there is an apodizer downstream (col. 16, lines 1-3).  And De Groot in a multiple-angle multiple-wavelength interferometer using high NA imaging and spectral analysis teaches that photonic crystal fiber are supercontinuum sources (paragraph 0116).  And Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic processing cell teaches supercontinuum sources comprise photonic crystal fibers (col. 11, lines 40-50).  And Saini in a partial confinement crystal waveguide teaches that photonic crystal waveguides with apodization filters provide axial directionality propagation of the optical signal with near complete transmission (abstract; paragraphs 0044, 0046, 0047).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fiber be a photonic crystal fiber to provide a supercontinuum light source and to at least try to have the optical fiber be a photonic crystal fiber with apodization to provide illumination for inspection to a surface under investigation as in optical scatterometry and be photonic crystal fiber with apodization to provide axial directional propagation of the light signal with near complete transmission from the light source to the surface under investigation. 
As for the filter formed of a radiation absorbing material of varying thicknesses, Brady does not explicitly state this.  He does mention the use of a variable transmission coating or another apodizing layer (paragraph 0090: lines 3-6).  Nevertheless, Chan in a projection objective having mirror elements with reflective coatings teaches that apodization filter elements having spatially varying distribution of transmission due to an absorbing layer having geometrical thickness variation (paragraph 0027).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the variable transmission coating be an absorbing layer having geometrical thickness variation to provide apodization.
As for claim 30, Brady in systems for providing illumination in optical metrology discloses/suggest a metrology apparatus (abstract; paragraph 0025) comprising  an optical fiber configured to emit a pattern from its tip the fiber comprising: a filter formed of a radiation absorbing material at the tip of the fiber, wherein the filter is configured to apodize the pattern of emitted radiation (paragraph 0090).  Brady does not explicitly state that the fiber is a photonic crystal fiber.  However, he does mention a supercontinuum light source (paragraph 0065:  last 6 lines of paragraph).  Nevertheless, Bringoltz et al. in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66) wherein there is an apodizer downstream (col. 16, lines 1-3).  And De Groot in a multiple-angle multiple-wavelength interferometer using high NA imaging and spectral analysis teaches that photonic crystal fiber are supercontinuum sources (paragraph 0116).  And Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic processing cell teaches supercontinuum sources comprise photonic crystal fibers (col. 11, lines 40-50).  And Saini in a partial confinement crystal waveguide teaches that photonic crystal waveguides with apodization filters provide axial directionality propagation of the optical signal with near complete transmission (abstract; paragraphs 0044, 0046, 0047).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fiber be a photonic crystal fiber to provide a supercontinuum light source and to at least try to have the optical fiber be a photonic crystal fiber with apodization to provide illumination for inspection to a surface under investigation as in optical scatterometry and be photonic crystal fiber with apodization to provide axial directional propagation of the light signal with near complete transmission from the light source to the surface under investigation. 
	As for the photonic crystal fiber (as stated above being part of metrology apparatus) being part of a lithographic apparatus, Brady is silent.  Nevertheless, Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic cell teaches having an inspection apparatus be part of a lithographic apparatus in order to determine if processes are being performed correctly (claims 19-20 of Den Boef; col. 7, lines 20-40).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the photonic crystal fiber be part of a lithographic apparatus by virtue of integrating the metrology apparatus which comprises the photonic crystal fiber into the lithographic apparatus in order to determine in-line process quality in order to save time and money by determining which process step may need correcting as well as what surface may need reworking before getting to the final product.
	As for the filter formed of a radiation absorbing material of varying thicknesses, Brady does not explicitly state this.  He does mention the use of a variable transmission coating or another apodizing layer (paragraph 0090: lines 3-6).  Nevertheless, Chan in a projection objective having mirror elements with reflective coatings teaches that apodization filter elements having spatially varying distribution of transmission due to an absorbing layer having geometrical thickness variation (paragraph 0027).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the variable transmission coating be an absorbing layer having geometrical thickness variation to provide apodization.
9.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (2014/0240951)-previously cited in view of Hill et al. (2011/0310388)-previously cited and  Bringoltz et al. (9,739,702)-previously cited and De Groot (2008/0049233)-previously cited and  Den Boef et al. (9,081,302)-previously cited and Saini et al. (2007/0181915)-previously cited.
As for claim 28, Brady in systems for providing illumination in optical metrology discloses/suggest a metrology apparatus (abstract; paragraph 0025) comprising an illuminator configured to illuminate a structure (paragraph 0002 with paragraph 0025) comprising an optical fiber for emitting a pattern from its tip the fiber comprising: a filter formed of a radiation absorbing material at the tip of the fiber, wherein the filter is configured to apodize the pattern of emitted radiation (paragraph 0090).   Brady does not explicitly state that the metrology apparatus comprises a lens configured to collect at least a portion of radiation diffracted from the structure; and an image sensor configured to receive and obtain a recording of the collected diffracted
radiation.  Nevertheless, he incorporates by reference Hill et al. (2011/0310388) as an exemplary metrology system (paragraph 0025).  And Hill in a discrete polarization scatterometry teaches/discloses systems and methods for discrete polarization scatterometry (abstract) comprising a lens configured to collect at least a portion of radiation diffracted from the structure (Fig. 4: 90 with paragraph 0061); and an image sensor configured to receive and obtain a recording of the collected diffracted radiation (Fig. 4: 108 with paragraph 0060) with an illuminator (Fig. 4: 64, 62, 70, 66, 68) wherein, a variety of characteristics of wafer may be determined such as critical dimension and overlay (paragraph 0006).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metrology apparatus also comprise a lens configured to collect at least a portion of radiation diffracted from the structure; and an image sensor configured to receive and obtain a recording of the collected diffracted radiation in order to detect the optical signals to determine critical dimension or overlay of a wafer via scatterometry. 
In addition, Brady does not explicitly state that the fiber is a photonic crystal fiber.  However, he does mention a supercontinuum light source (paragraph 0065:  last 6 lines of paragraph).  Nevertheless, Bringoltz et al. in a symmetric target design in scatterometry overlay metrology teaches that almost any type of fiber including a photonic crystal fiber may be used for illumination (col. 15, lines 50-66) wherein there is an apodizer downstream (col. 16, lines 1-3).  And De Groot in a multiple-angle multiple-wavelength interferometer using high NA imaging and spectral analysis teaches that photonic crystal fiber are supercontinuum sources (paragraph 0116).  And Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic processing cell teaches supercontinuum sources comprise photonic crystal fibers (col. 11, lines 40-50).  And Saini in a partial confinement crystal waveguide teaches that photonic crystal waveguides with apodization filters provide axial directionality propagation of the optical signal with near complete transmission (abstract; paragraphs 0044, 0046, 0047).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fiber be a photonic crystal fiber to provide a supercontinuum light source and to at least try to have the optical fiber be a photonic crystal fiber with apodization to provide illumination for inspection to a surface under investigation as in optical scatterometry and be photonic crystal fiber with apodization to provide axial directional propagation of the light signal with near complete transmission from the light source to the surface under investigation. 
	As for the metrology apparatus being part of a lithographic cell, Brady is silent.  Nevertheless, Den Boef in an inspection apparatus and method, lithographic apparatus and lithographic cell teaches having an inspection apparatus be part of a lithographic cell in order to determine if processes are being performed correctly (claims 19-20 of Den Boef; col. 7, lines 20-40).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metrology apparatus be part of a lithographic cell by virtue of integrating the metrology apparatus into the lithographic cell in order to determine in-line process quality in order to save time and money by determining which process step may need correcting as well as what surface may need reworking before getting to the final product.
Allowable Subject Matter
10.	Claims 16-20, 24-26, and 31-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
11.	Due to the amendment to claims 16 and 26, the previous rejections under 35 USC 103 have been overcome and hereby withdrawn (see Action:  20220611: pages 2-6); however, due to the amendment to claims 16 and 26, a new rejection under 35 USC 112(b) has been made.
	Applicant's argument filed on October 10, 2022 regarding the previous rejection of claims 27-30 under 35 USC 103 has been fully considered but is not persuasive. See page 7: lines 11-12 of Applicant's Remarks. It is unclear how claims 27-30 would be allowable due to including features indicated as allowable subject matter from cancelled claims 22-23 when claims 22-23 also include the combination of the rest of the limitations of claim 16 from which they depend (see claims 22-23 of August 17, 2022 as well as claims 22-23 of March 4, 2022).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886